Exhibit 10.1

 

LOGO [g606669g06q07.jpg]

September 23, 2013

Douglas Ahrens

[Address Redacted]

Dear Doug:

On behalf of Applied Micro Circuits Corporation (AppliedMicro), I am pleased to
extend to you an offer of employment as Vice President, Chief Financial Officer
and Chief Accounting Officer of AppliedMicro based in Sunnyvale, California. You
will be reporting to Paramesh Gopi, President and Chief Executive Officer.

The following are the basic terms:

 

  1. Your annualized base salary will be $320,000.00USD gross before withholding
for taxes and deductions. You will be eligible to participate in the
AppliedMicro Deferred Compensation Plan that allows you to defer certain
elements of your compensation on a pre-tax basis in accordance with the terms
and conditions of the plan.

 

  2. You will be eligible for an annual bonus depending on AppliedMicro’s
profitability and your individual performance as assessed by AppliedMicro’s
Board of Directors (the Board) and currently targeted at 30% of your base
salary. The terms of the bonus plan are subject to approval by the Board or the
Compensation Committee of the Board on an annual basis.

 

  3. Management will recommend to the Board that you receive 100,000 restricted
stock units (RSUs), subject to and in accordance with the terms of
AppliedMicro’s 2011 Equity Incentive Plan (the 2011 Plan) and a RSU agreement
that you will enter into with AppliedMicro. The RSU grant will be made on the
scheduled grant date in accordance with the granting policy based on your hire
date (the Grant Date). 25,000 RSUs will vest on the first anniversary of the
Grant Date and thereafter 6,250 RSUs will vest quarterly over three years (such
that the entire grant will be vested by the fourth anniversary of the Grant
Date), in each case subject to your continuing service to AppliedMicro. All RSUs
offered and the RSU agreement are contingent upon final approval by the Board.

 

  4. Management will recommend to the Board that you receive on the Grant Date
100,000 market stock units (MSUs), subject to and in accordance with the terms
of the 2011 Plan and a MSU agreement that you will enter into with AppliedMicro.
MSUs will vest at between 0% and 150% of the targeted performance goal,
depending on company results, and vested MSUs will be scheduled for release at
the rate of one-half at the end of two years and one-half at the end of three
years following the Grant Date, in each case subject to your continuing service
to AppliedMicro. All MSUs offered and the MSU agreement are contingent upon
final approval by the Board.

 

  5. You will be eligible to participate in AppliedMicro’s Employee Stock
Purchase Plan, in accordance with its terms.

 

  6. You will be eligible for AppliedMicro’s executive medical, dental and life
insurance benefits.

 

1



--------------------------------------------------------------------------------

  7. AppliedMicro has a comprehensive benefits package that includes the
AppliedMicro 401(k) Employee Savings & Retirement Plan (401(k) Plan). Once you
are an eligible employee, AppliedMicro will automatically withhold five percent
(5%) from your wages each payroll period beginning the first pay date following
30 days of employment and contribute it to the 401(k) Plan on your behalf. To
begin, your contributions will automatically be invested in a Retirement Date
Fund which has a date closest to your expected Normal Retirement Age. Of course,
once you join us at AppliedMicro you will be able to choose how much, or how
little, you want to contribute to the 401(k) Plan. In addition, you will be able
to select an investment mix that meets your personal financial objectives from
our 401(k) Plan’s core fund lineup. You will receive more information about the
entire AppliedMicro benefits package, including how to opt-out of participation
or change your deferral percentage in the 401(k) Plan, at your new hire
orientation.

 

  8. You and AppliedMicro will enter into a directors and officers
indemnification agreement substantially similar to that used with AppliedMirco’s
senior executive officers.

 

  9. Your employment with AppliedMicro is for no specified period and
constitutes “at will employment.” As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, AppliedMicro is free to
conclude its employment relationship with you at any time, with or without
cause.

 

  10. Beginning your first day of employment, you must comply with the terms and
conditions of AppliedMicro’s Employment Policies and Practices Guide, its Code
of Business Conduct and Ethics, and all other AppliedMicro policies.

 

  11. This offer and employment at AppliedMicro is contingent upon completion of
a successful background investigation, and your execution of additional
documents and agreements required by AppliedMicro, including our New Employee
Inventions, Confidentiality and Trade Secrets Agreement, a copy of which is
enclosed, which among other things contains a binding arbitration provision (the
Inventions Agreement). This letter agreement and the Inventions Agreement cannot
be modified except by an express written agreement signed by you and the Chief
Executive Officer.

 

  12. You will be eligible to participate in the AppliedMicro Executive
Severance Benefit Plan (the Severence Plan). In addition, as a Participant, in
the event of your Covered Termination that does not qualify as a Change of
Control Termination thereunder (a) your initial RSU and MSU grants will each
“forward-vest” six months, i.e., in the amounts of 12,500 RSUs and 20,000 MSUs,
and (b) you will qualify for the maximum Cash Severence Benefits Period of six
months regardless of your actual completed years of service with AppliedMicro,
in each case subject to the other terms and conditions of the Severence Plan.
Finally, for the avoidance of doubt, MSUs will be treated the same as RSUs for
the purposes of the Severence Plan.

 

  13. Except as set forth herein, there are no other agreements or
understandings, oral or otherwise, pertaining to your employment.

 

  14. Your first day of employment will be a mutually agreed upon date, not
later than October 21, 2013. Please bring documentation, which verifies your
eligibility to work in the United States to the Human Resources department on
your first day of employment.

 

2



--------------------------------------------------------------------------------

  15. This offer expires if not accepted on or before September 27, 2013.

If you have any questions about this offer, please contact me at (408) 542-8831.

Doug, we look forward to you joining AppliedMicro. Please sign this letter and
the Inventions Agreement to indicate your acceptance of the terms and return
both of these documents to me. You may not begin your employment until you have
signed and returned these documents.

 

Sincerely yours,       /s/ Michael Major       Michael Major       VP, Human
Resources             ACKNOWLEDGED AND ACCEPTED: Dated: September 26, 2013      
/s/ Douglas Ahrens       Douglas Ahrens October 17, 2013       Start date      

 

3